57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Timothy WADDELL, Plaintiff-Appellant,v.Steven T. HARRIS, Counselor;  C. Hester, AssistantWarden-Treatment;  William P. Rogers, RegionalAdministrator;  Norman Rice, Lieutenant;  Charles Thompson,Warden;  E.A. Tuck, Sergeant;  Sylvia Whitten, GrievanceCoordinator;  B. Patillo, Correctional Officer, Defendants-Appellees.
No. 95-6065.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995Decided:  June 9, 1995

Timothy Waddell, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  We have reviewed the record and the magistrate judge's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Waddell v. Harris, No. CA-94-22-R (E.D. Va.  Dec. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to jurisdiction of a magistrate judge under 28 U.S.C.A. Sec. 636(c) (West 1993)